Case 9:21-cv-80515-DMM Document 34 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  FREEDOM WATCH, INC.,
                                Plaintiff,
                 v.                                    Case Number: 9:21-cv-80515-DMM

  AMAZON WEB SERVICES, INC.,
  APPLE INC., and GOOGLE LLC,
                                Defendants.
  ______________________________________
                            NOTICE OF VOLUNTARY DISMISSAL

         Plaintiff, FREEDOM WATCH, INC. (“FREEDOM WATCH”) hereby voluntarily

  dismisses the above referenced matter pursuant to Federal Rules of Civil Procedure

  41(a)(1)(A)(i), without prejudice, with each party to bear its own fees and costs.



         Dated: April 9, 2021                          Respectfully submitted,

                                                       /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                       General Counsel
                                                       FL Bar No. 246220
                                                       FREEDOM WATCH, INC.
                                                       7050 W. Palmetto Park Road
                                                       Boca Raton, FL 33433
                                                       Tel.: 561-558-5536
                                                       Email: leklayman@gmail.com
                                                       Stephen L. Sulzer
                                                       Pro Hac Vice Pending
                                                       STEPHEN L. SULZER PLLC
                                                       700 12th Street, N.W., Suite 700
                                                       Washington, D.C. 20005
                                                       Tel.: 202-499-2301
                                                       Email: ssulzer@sulzerpllc.com


                                                   1
Case 9:21-cv-80515-DMM Document 34 Entered on FLSD Docket 04/09/2021 Page 2 of 2




                                           Counsel for FREEDOM WATCH, INC.




                                       2
